COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Gary L. Milburn v. Tiffany C. Hill

Appellate case number:    01-22-00105-CV

Trial court case number: 18-DCV-253121

Trial court:              387th District Court of Fort Bend County

        On December 7, 2021, appellant, Gary L. Milburn, filed a Statement of Inability to Afford
Payment of Courts Costs in the trial court in the above-referenced matter. See TEX. R. APP. P.
20.1(b)(1). On February 21, 2021, the district clerk filed the clerk’s record. The record reflects
that no contest to the affidavit of indigence was filed. See id. Therefore, the allegations in the
affidavit are deemed true, and appellant is entitled to proceed without advance payment of costs.
See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.


Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: ___April 12, 2022_____